Title: To Benjamin Franklin from Pierre Samuel du Pont de Nemours, 10 May 1768
From: Du Pont de Nemours, Pierre-Samuel
To: Franklin, Benjamin


Monsieur,
Paris ce 10 May 1768.
J’ai êté infiniment sensible à votre bonté en apprenant par Monsieur le Docteur Quesnay que vous aviez daigné me chercher et vous informer de moi pendant votre dernier séjour à Paris. Malheureusement pour moi vous n’avez vu M. Quesnay que dans les deux ou trois jours qui ont precede immediatement votre départ; Je n’en ai êté instruit que le jour même où vous partiez, et j’ai êté privé par là de l’avantage de faire une connaissance directe avec vous.
Avant ce tems, Monsieur, je connaissais bien de vous le Savant, Le Geometre, le Physicien, l’homme à qui la nature permet de dévoiler ses secrets. Depuis ce tems Monsieur Le Docteur Barbeu du Bourg mon ami a bien voulu me communiquer plusieurs de vos écrits relatifs aux affaires de votre Patrie. J’ai pris la liberté d’en traduire quelques uns. J’y ai reconnu à chaque page le philosophe citoyen occupé avec génie du bonheur de ses freres et des interets les plus chers de l’humanité. Et j’ai regretté encore davantage de ne vous avoir point vu pendant le tems que vous avez passé à Paris. Si notre bonheur vous y ramene, Monsieur, Je vous prie de me permettre de réparer cette perte le plus amplement qu’il me sera possible.
En attendant recevez les assurances de mon respect et l’hommage de deux écrits imprimés depuis que vous êtes retourné en Angleterre. Le premier et le plus considerable à tous les egards est un recueil des principaux traités economiques du Docteur Quesnay, où je n’ai mis de moi qu’un discours preliminaire, plusieurs avis tres simples de l’editeur, une table des matieres, et quelques notes. Le second est un résumé fort court de la doctrine de ce sage Philosophe.
Je souhaite que l’un et l’autre vous plaisent. L’importance de la matiere les rend du moins dignes de votre attention. Mais je sens assez combien il faudrait des talens supérieurs aux miens, pour discuter cette matiere immense comme elle devrait l’etre et comme je désirerais quelle le fut. J’y invite les gens de lettres dans le Discours préliminaire de la Physiocratie. Souffrez que je vous y invite particulierement vous même, Monsieur, vous qui possedez des talents si rares et qui savez en faire une application si juste et si rapide aux circonstances où vous vous trouvez. C’est dans le développement évident de tous les droits de l’homme que l’on peut trouver la base et les principes d’un gouvernement à jamais prospere, egalement utile et sur pour la nation qui y sera soumise, et avantageux même pour les autres nations qui environneront celle là et qui profiteront de son amour pour la paix, pour la liberté, de la franchise et de l’immunité qu’elle donnera à son commerce, et de la distribution des richesses multipliées que son agriculture fera naitre. Un Génie comme le vôtre Monsieur est manifestement fait pour rendre frappantes ces verités si utiles au genre humain et pour hâter par là le bonheur de l’univers.
Cette lettre et les Livres que j’y joins, vous seront remis, Monsieur, par Monsieur Reboul Secretaire perpetuel de la Societé economique nouvellement formée à aix par les Etats de Provence. C’est un homme de beaucoup de mérite qui me rend service en vous portant un paquet que j’étais embarassé pour vous faire remettre, a qui je rends service en lui procurant votre connaissance dont il sent tout le prix. Je suis Monsieur avec le plus profond respect, Votre trés humble et trés obeissant serviteur
Du Pont
A Monsieur Francklin
